Taft, J.
There is one fatal objection to a recovery by the plaintiff. The inventory made by the defendant in the year in question was rejected by the listers, and never filed in the clerk’s office. After its rejection they proceeded to ascertain, as best they could, the amount of defendant’s taxable property. They ascertained that she had debts due her amounting to eight thousand dollars, and made her list accordingly. It does not appear that the appraised value of her property was doubled, as required by the statute. Whether it was so done or not is immaterial, for whatever mode was pursued, it was the duty of the listers under V. S. § 425, to give the defendant a written notice, notifying her of the making of the list, on or before the first day of May of that year, or by leaving such notice at her last and usual place of abode, if a resident. Such notice was not so left until a day or two after the first day of May. The statutory provision made for notice is mandatory; a strict compliance with it in all essential particulars is a condition precedent to a valid list. As some writers say, a day too late renders the assessment void. The notification in the manner provided by the statute, after the first day of May was null. The provision requiring it to be left on or before that day was a condition precedent to a valid list, and that provision of the statute not having been complied with, the assessment was invalid and the tax cannot be collected. The making of the inventory and returning it was not a substitute for the notice required by the statute. Brush v. Buker, 56 Vt. 143.
*225It is unnecessary to notice tbe other question discussed, as there can be no recovery by the plaintiff in any aspect of the case.

The pro-forma judgment is affirmed.